THE STATE OF TEXAS
                                           MANDATE
TO THE 124TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 20th
day of July, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Denise Gail Dooley, Appellant                              No. 06-14-00240-CR

                     v.                                     Trial Court No. 42348-B

 The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by (1) deleting the attorney
fees incurred by appointed counsel in the amount of $706.50 from the judgment, (2) replacing a
plea of “not true” to “true” as the plea to the motion to adjudicate, and (3) identifying the offense
for which Dooley was convicted as “fraud,” and removing “fraudulent possession controlled
substance/persecription [sic]” as the offense for which she was convicted. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Denise Gail Dooley, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 16th day of September, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk